Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-4-2005

Roberts v. Atty Gen NJ
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3880




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Roberts v. Atty Gen NJ" (2005). 2005 Decisions. Paper 450.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/450


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                    No. 04-3880


                          KEITH MAURICE ROBERTS;
                              ROBYN ROBERTS,

                                                     Appellants

                                         v.

   PETER HARVEY, Individually and in his capacity as Attorney General of the
State of New Jersey; COUNTY OF MIDDLESEX, Law Department; COUNTY OF
 MIDDLESEX, Bruce J. Kaplan, individually and in his capacity as Prosecutor of
 Middlesex County; COUNTY OF MIDDLESEX, Robert W. Gluck, individually
  and in his capacity as Prosecutor of Middlesex County; NEW JERSEY STATE
  POLICE DEPARTMENT; NEW JERSEY STATE POLICE, DEPARTMENT,
Colonel Justin J. Dintino, individually and in his capacity as Colonel/Superintendent
 for the State of New Jersey; NEW JERSEY STATE POLICE DEPARTMENT,
 Colonel Joseph Fuentes, individually and his capacity as Colonel/Superintendent
     for the State of New Jersey; NEW JERSEY STATE POLICE, K. Kaskiew,
   individually and in his capacity as a State Trooper for the State of New Jersey;
    NEW JERSEY STATE POLICE, Wondrack, Individually and in his capacity
       as a State Trooper for the State of New Jersey; NEW JERSEY STATE
  DEPARTMENT, John Doe, individually and in his capacity as a State Trooper
  for the State of New Jersey; NEW JERSEY STATE POLICE DEPARTMENT,
         Jane Doe, individually and in her capacity as a State Trooper for the
                                  State of New Jersey

                                   ____________

          APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                         (D.C. Civ. No. 03-cv-05181)
              District Judge: Honorable Dennis M. Cavanaugh

                                          1
                                       ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  September 30, 2005
                Before: RENDELL, FUENTES and WEIS, Circuit Judges.
                                 Filed October 4, 2005
                                     ____________

                                          OPINION


WEIS, Circuit Judge.

       Plaintiff Roberts was convicted in the state courts of New Jersey for possession of

a controlled substance with the intent to distribute. He served a period of incarceration

from 1996 until October 29, 2001. In April 2002, the state of New Jersey dismissed the

plaintiff’s indictment and vacated his conviction. In an affidavit in support of the motion

to vacate the conviction, the New Jersey Attorney General stated that “one could argue

and a conclusion could be reached by the court that colorable issues of racial profiling are

present in [this] case.”

       On October 29, 2003, plaintiff filed a complaint in the District Court against

various state officials under 42 U.S.C. § 1983 alleging that a number of constitutional

violations occurred in connection with his conviction. The District Court dismissed the

complaint under Fed. R. Civ. P. 12(b)(6) for failure to state a cause of action.

       In its Memorandum Opinion, the District Court said plaintiff “invokes a legal

framework that may warrant relief, but fails to recite sufficient factual allegations that fit

within that framework. The problem with the allegations in the plaintiff’s complaint is

                                               2
that they do not disclose enough information to warrant such inferences as plaintiff

wishes this court to make.” The District Court held that “the record simply lacks

sufficient detail to constitute a cause of action against defendants.”

       In Alston v. Parker, 363 F.3d 229 (3d Cir. 2004), however, we found that a

complaint that was less informative and organized than the one at issue here was

nevertheless sufficient to withstand a Rule 12(b)(6) motion. We observed that, to comply

with the liberal notice pleading standards of the Federal Rules of Civil Procedure, a

complaint need only be a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Id. at 233 (quoting Fed. R. Civ. P. 8(a)). To withstand a Rule

12(b)(6) motion, “a plaintiff need not plead facts.” Id. at 233 n.6. A “plaintiff need only

make out a claim upon which relief can be granted.” Id. See also Wright & Miller,

Federal Practice and Procedures § 1356. The complaint here met that standard.

       We note also that the District Court dismissed the complaint without leave to

amend. As we concluded in Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000), a District

Court should grant a plaintiff leave to amend before it dismisses a complaint pursuant to

Rule 12(b)(6). We have suggested that district courts employ the following procedure

when considering 12(b)(6) motions:

       [W]e suggest that district judges expressly state, where appropriate, that the
       plaintiff has leave to amend within a specified period of time, and that
       application for dismissal of the action may be made if a timely amendment
       is not forthcoming within that time. If the plaintiff does not desire to amend,


                                              3
       he may file an appropriate notice with the district court asserting his intent
       to stand on the complaint, at which time an order to dismiss the action
       would be appropriate.


Shane, 213 F.3d at 116 (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d

Cir. 1976) (internal quotations omitted).

       Plaintiff also filed his claim within the statute of limitations. In Gibson v.

Superintendent of New Jersey Dept. of Law and Public Safety, State Police Div., 411

F.3d 427 (3d Cir. 2005), we considered a factually similar case and concluded that the

statute of limitations did not begin to run until the State vacated the conviction. Thus,

when plaintiff filed his suit on October 29, 2003, just over eighteen months after New

Jersey vacated his conviction, he was within the two-year statute of limitations applicable

to this case.

       Accordingly, the Judgment of the District Court will be reversed and the case will

be remanded for further proceedings consistent with this Opinion.




                                              4